Citation Nr: 0838067	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  02-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, 
variously diagnosed.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1980 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 2006 the Board found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection, and denied service connection for a low 
back disability.  The veteran appealed the Board's February 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court).  The parties to the appeal filed a 
joint motion with the Court seeking a remand to the Board.  
An April 2007 Order of the Court vacated the February 2006 
Board decision and remanded the case to the Board for 
compliance with instructions set forth in the joint remand 
motion.  The issue on appeal was again before the Board in 
November 2007, when it was remanded for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As set out above, the issue on appeal was last before the 
Board in November 2007 at which time it was remanded in order 
to obtain medical opinions as to the etiology of the 
veteran's claimed low back disorder.  The examiner was 
requested, in part, to provide an opinion as to whether the 
veteran had a pre-existing low back disorder and, if so, 
whether the pre-existing condition of the spine or lower back 
increased in severity during military service beyond the 
natural progression.  

In response to the Board's November 2007 remand instructions, 
a VA examination was conducted in May 2008.  At that time, 
the examiner determined that the veteran had a congenital 
abnormality of the lumbosacral spine with congenital 
narrowing of the spinal canal which pre-existed military 
service.  The examiner also opined that the pre-existing 
congenital spinal stenosis of the spinal canal was not 
aggravated beyond the natural progression during the 
veteran's military service.  The examiner did not provide any 
rationale for why he opined that the veteran had a congenital 
back disorder, nor why the pre-existing condition was not 
aggravated beyond the natural progression.  There was no 
citation to medical records or the veteran's history offered 
in support of either opinion.  The opinion as to the back 
condition being a congenital disorder appears to be based on 
Magnetic Resonance Image (MRI) studies of the back which were 
reported in the body of the examination report but this is 
not cited by the examiner when promulgating his opinion.  
This opinion is not responsive to the Board's November 2007 
remand instructions.  In the case of Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  The Board notes that, in an October 2008 
letter, the veteran's representative also pointed out the 
lack of a rationale for the opinion included in the report of 
the May 2008 VA examination.  The veteran's representative 
requested that the claim be remanded to cure this deficiency.  

The Board's November 2007 remand instructions directed the 
examiner to reconcile conflicting opinions in the record to 
the extent possible.  A review of the report of the May 2008 
VA examination indicates that the examiner failed to 
reconcile the conflicting opinions as directed.  A remand is 
required to obtain this evidence.  

The Board notes the May 2008 opinion appears to be based, at 
least in part, on an inaccurate characterization of the 
evidence of record.  The examiner opined that the veteran's 
present low back disability was not related to treatment the 
veteran received for back problems during active duty based 
on the fact that the veteran's discharge examination was 
normal with a normal spine examination and "with out any 
mention of any low back pain."  In fact, the veteran 
indicated on a Report of Medical History he completed in 
September 1983, in conjunction with his separation 
examination, that he had or had had recurrent back pain.  The 
veteran further indicated on this form that he had been 
refused employment or been unable to hold a job or stay in 
school because of an inability to perform certain motions and 
an inability to assume certain positions.  The document was 
annotated to indicate that this restriction was due to a back 
injury which was received in 1981.  This document, when read 
in the light most favorable to the veteran, indicates that 
the veteran complained of current back problems and pain at 
the time of his separation examination.  The Board notes the 
Court has held that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In light of this, the Board finds 
another opinion should be obtained which is based on an 
accurate factual background.  

The Board notes that, for purposes of entitlement to 
benefits, the law provides that congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA 
regulations specifically prohibit service connection for 
congenital defects unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  In 
the current case, the examiner did not provide an opinion as 
whether the pre-existing disorder he found on examination was 
subjected to superimposed injury while the veteran was on 
active duty.  The Board notes the veteran was found to be 
without pertinent defects at the time of his enlistment and 
subsequently complained at various times of injury to his 
back.  There is evidence of in-service back injuries which 
could potentially have been superimposed on the pre-existing 
congenital back disorder.  A medical opinion is required to 
obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records, 
covering the period from April 19, 2008, 
to the present, should be obtained and 
added to the record.  Copies of private 
treatment records, dated in 2008, should 
also be obtained, as should copies of any 
Social Security Administration 
decision/medical records relied upon.

2.  Contact the examiner who conducted the 
May 2008 VA examination and request that 
he address the following:

	A.  Provide the complete rationale 
supporting the determination that the 
veteran had a congenital back disability 
which existed prior to his active duty 
service.  

	B.  Determine whether the veteran's 
congenital back disorder was subjected to 
a superimposed disease or injury which 
created additional disability during 
active duty service.  A complete rationale 
for this opinion must be provided.  

	C.  Determine whether the fact that the 
veteran complained of back problems 
including pain and limitation of motion at 
the time of his separation examination 
changes the examiner's opinion that the 
veteran's present chronic lower back 
disability was not related to the 
treatment he received for his back during 
military service.  A complete rationale 
must be provided.  

	D.  The examiner must review the 
pertinent evidence of record, positive and 
negative, and reconcile the conflicting 
opinions in the record to the extent 
possible.  This reconciliation must 
include the findings in the reports of the 
VA examinations conducted in May 2001, 
November 2003 and May 2008 with the 
findings of failed back syndrome included 
in the March 2002 and February 2004 
letters from the private health care 
provider, Dr. D.O., and the February 2001 
and September 2001 letters from the VA 
physician, Dr. L.B., Jr. as well as any 
other evidence the examiner deems 
pertinent.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not likely" (meaning 
likelihood of at least 50%), or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not likely" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The veteran's claims folder must be made 
available to the examiner for review of 
all pertinent documents therein.  The 
examination report should note that the 
claims folder was reviewed.  

If the examiner who conducted the 
examination determines that another 
physical examination is required, such an 
examination of the veteran must be 
scheduled.  

If the examiner who conducted the May 2008 
VA examination is not available, make 
arrangements to obtain the above requested 
opinions from another suitably qualified 
health care professional.  

3.  Thereafter, review the veteran's claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested medical 
report and opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, implement corrective 
procedures. Any compliance failure could 
result in further remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (The Board 
errs as a matter of law when it fails to 
ensure compliance with remand orders.)

4.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the claim of 
entitlement to service connection for a low 
back disability.  If the claim remains 
denied, an appropriate supplemental 
statement of the case should be provided to 
the veteran and his attorney, and they 
should have an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

